Exhibit 10.65
















MAXXAM SUPPLEMENTAL SAVINGS PLAN
 


(Effective as of January 1, 2008)



















































MI Supp Svgs Plan (2008 amend’t).final.BLB.doc
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
        Page
SECTION I - DEFINITIONS
             1
1.1
Account
1
1.2
Administrative Committee
1
1.3
Board of Directors
1
1.4
Code
1
1.5
Company
1
1.6
Disability
1
1.7
Eligible Employees
2
1.8
Employer
2
1.9
Key Employee
2
1.10
Participant
2
1.11
Plan
2
1.12
Savings Plan
2
1.13
Valuation Date
2
1.14
409A
2
 
SECTION II – BENEFITS
2
2.1
Account Established
2
2.2
Benefits
2
2.3
Earnings Credited to Accounts
3
2.4
Time and Form of Payment of Vested Benefits
3
 
Beneficiary
3
 
SECTION III – LIABILITY FOR PAYMENTS
4
3.1
In General
4
3.2
Unfunded Plan
4
 
SECTION IV – ADMINISTRATION
4
 
SECTION V – AMENDMENT AND TERMINATION
4
 
SECTION VI – MISCELLANEOUS
5
6.1
No Employment Rights
5
6.2
Forfeiture of Cause
5
6.3
Non-Alienation of Benefits
5
6.4
Binding Effect
5
6.5
Liability Limited and Indemnification
5
6.6
Withholding
5
6.7
Separability
6
6.8
Captions
6
6.9
Usage
6
6.10
Governing Laws
6




MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
 

--------------------------------------------------------------------------------

 

MAXXAM SUPPLEMENTAL SAVINGS PLAN
(Effective as of January 1, 2008)


PREAMBLE
 
           MAXXAM Inc. has established this Supplemental Savings Plan in order
to provide certain participants in the Savings Plan with certain retirement
benefits they would have received under the Savings Plan were it not for the
section 415(c) and section 401(a)(17) limits on benefits imposed by section
415(c) and section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”).  This Plan is intended to be both an “excess benefit plan” exempt
from all of the provisions applicable to employee pension benefit plans under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and,
with respect to certain benefits, a supplemental employee retirement plan that
qualifies as a “top hat” plan exempt from most of the substantive provisions of
ERISA.  This Plan became subject to section 409A of the Code (along with
applicable regulations and other Department of Treasury guidance of general
application, “409A”) on January 1, 2005, and this amendment and restatement of
the Plan is intended to comply with 409A.


SECTION I
DEFINITIONS
 
           For purposes of this Plan, the following terms shall have the
meanings set forth below.


           1.1           Account. The record of a Participant’s accumulated
benefit hereunder that is established pursuant to Section 2.1.
 
           1.2           Administrative Committee.  The Administrative Committee
appointed under the Savings Plan.
 
           1.3           Board of Directors.  The Board of Directors or
Managers, or other person, entity or body performing similar functions, of the
Company or any Employer, or committee of such Board of Directors delegated the
authority to act with respect to this Plan.
 
           1.4           Code.  Such term shall have the meaning assigned to it
in the Preamble above.
 
           1.5           Company.  MAXXAM Inc., a Delaware corporation, and any
successor thereof by merger, consolidation or otherwise.
 
           1.6           Disabled.  A Participant will be considered disabled if
he has any medically determinable physical or mental impairment which prevents a
Participant from engaging in any substantial gainful activity for an Employer,
if such condition can be expected to result in death or can be expected to have
a duration of at least 12 months, determined in accordance with 409A.
 



MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
1

--------------------------------------------------------------------------------

 

           1.7           Eligible Employees.  Each participant in the Savings
Plan shall automatically be eligible to participate in this Plan for purposes of
subsection 2.2.1.  Participants in the Savings Plan who also are designated as
eligible to receive supplemental benefits in accordance with subsection 2.2.2
for a year shall be eligible to participate in this Plan for purposes of
subsection 2.2.2.  The Company’s Board of Directors can change any such
designation for any year by action taken prior to the last day of such
year.  Designations by the Company’s Board of Directors with respect to
subsection 2.2.2 shall be in its sole discretion, without any obligation to
treat similarly-situated individuals the same.
 
           1.8           Employer.  The Company and any other corporation,
partnership or other entity treated with the Company as a single employer under
section 414 of the Code (an “Affiliate”) that has adopted this Plan with the
consent of the Company’s Board of Directors.
 
           1.9           Key Employee.  A “specified employee” within the
meaning of 409A.
 
           1.10        Participant.  An Eligible Employee for whom a
book-keeping account is maintained by the Company evidencing an amount owed to
such person by his or her Employer under the Plan.
 
           1.11        Plan.  This MAXXAM Supplemental Savings Plan.
 
           1.12        Savings Plan.  The MAXXAM Savings Plan.
 
           1.13        Valuation Date.  Each December 31 and such other dates
within the calendar year as the Administrative Committee shall designate from
time to time and with respect to any Participant that has terminated employment,
the date of such termination.
 
           1.14         409A.  Such term shall have the meaning assigned to it
in the Preamble above.
 


SECTION II
BENEFITS


           2.1           Account Established.  The Company shall establish a
memorandum or book-keeping account on its records for each Participant to
evidence the benefits and earnings accrued under Sections 2.2 and 2.3 by each
Participant.
 
           2.2           Benefits.
 
                           2.2.1.      Section 415 Excess Benefits.  As of
December 31 of each year commencing with December 31, 2006, each Eligible
Employee shall accrue an amount equal to what he or she would have been
allocated under the Savings Plan as Basic Discretionary Contributions and
Transition Contributions for the year but for the application of the limit
imposed by section 415(c) of the Code on the total amount that could be credited
as annual additions to such individual’s Savings Plan account for that year.
 
                           2.2.2.     Supplemental Benefits.  As of December 31
of each year commencing with December 31, 2006, each Eligible Employee who is
designated as eligible for supplemental benefits under this subsection 2.2.2 for
the year shall accrue an amount equal to the Basic Discretionary Contributions
and Transition Contributions that such Eligible Employee would have been
allocated under the Savings Plan for that year on eligible compensation for the
year (as defined in the Savings Plan but disregarding references to section
401(a)(17) of the Code) in excess of the compensation limit for that year under
section 401(a)(17) of the Code (but without duplication of any amounts credited
to such Participant’s Account pursuant to subsection 2.2.1).
 



MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
2

--------------------------------------------------------------------------------

 

           2.3           Earnings Credited To Accounts.  Effective as of the
close of business on each Valuation Date, earnings shall be credited to each
Participant’s Account for the period since the last Valuation Date in accordance
with uniform rules established by the Administrative Committee using the prime
rate in effect at the end of the month preceding the month containing such
Valuation Date as reported by the Wall Street Journal or such other rate as
shall be determined by the Company’s Board of Directors in its sole discretion.
 
           2.4           Time and Form of Payment of Vested Benefits.  The
vested balance of a Participant’s Account shall be paid to or on behalf of the
Participant following his termination of employment in accordance with this
Section 2.4.  
 
                           2.4.1       Vesting.  The percentage of a
Participant’s Account under the Plan that is vested shall be the same percentage
as his account under the Savings Plan as of the same date.
 
                           2.4.2       Time and Form of Payment to
Participant.  A Participant’s vested Account balance shall be paid to him in a
single cash payment on the fifteenth (15th) day of the month following the month
in which he becomes Disabled or terminates employment with the Employer and
Affiliates, provided, however, if the Participant is a Key Employee and payment
is made on account of his termination of employment (and not on account of his
becoming Disabled, payment shall be delayed for six months after the date of the
Participant’s termination of employment.  If payment of a Participant’s vested
Account balance is delayed for six months, interest shall be credited to such
Participant’s vested Account balance, through the date of expiration of the
six-month period, at the rate that would have applied if payment had not been
delayed, and such delayed payment shall be made fifteen (15) days following
expiration of the six-month waiting period.
 
                           2.4.3       Death Benefits.  If a Participant dies
before receipt of payment from the Plan, payment of the Participant’s vested
Account balance shall be made instead to his beneficiary or beneficiaries (as
defined in Section 2.5 below).  Such payment(s) shall be made thirty (30) days
after the Participant’s death.  Notwithstanding the foregoing, if there is a
dispute or other uncertainty regarding a Participant’s beneficiary or
beneficiaries, such payment(s) shall be made thirty (30) days after such dispute
or uncertainty is fully and finally resolved.
 
                           2.4.4       Payment Grace Period.  Any payment made
before or after a specified payment date provided herein, but within the
applicable grace period permitted by 409A, shall be considered payment on the
specified payment date for all purposes under the Plan.
 
           2.5           Beneficiary.  The beneficiary or beneficiaries to whom
amounts are payable under this Plan after the death of the Participant shall be
the same as the beneficiary or beneficiaries to whom amounts are payable (in the
same proportions) under the Savings Plan after the death of the Participant.
 



MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
3

--------------------------------------------------------------------------------

 

SECTION III
LIABILITY FOR PAYMENTS
 
           3.1           In General.  Benefits payable under this Plan shall be
the liability of the Employer that employed the Participant with respect to whom
benefits are payable.  If a Participant is entitled to benefits under this Plan
attributable to periods of employment with more than one Employer, the Company
shall determine the apportionment of liability among such Employers, such
apportionment to be determined based upon the aggregate accruals for the
Participant under Sections 2.2 and 2.3 during the Participant’s term of
employment with each Employer.
 
           3.2           Unfunded Plan.  While this Plan refers to the crediting
of amounts to a Participant’s Account from time to time, all Accounts maintained
under the Plan are book-entry, memorandum accounts only, and do not represent an
interest in any trust, fund or specific asset or property.  Any obligation of an
Employer to pay benefits hereunder shall be an unsecured promise, and any right
to enforce such obligation shall be solely as a general creditor of the
Employer.
 
SECTION IV
ADMINISTRATION
 
           The Administrative Committee shall administer the Plan.  The
Administrative Committee shall have full discretionary authority to determine
all questions arising in connection with the Plan, including its interpretation
and the determination of eligibility for benefits, and may adopt procedural
rules and employ and rely upon such legal counsel, actuaries, accountants and
agents as it may deem advisable to assist in the administration of the
Plan.  Absent manifest error, the decisions of the Administrative Committee
shall be conclusive and binding on all persons.
 
SECTION V
AMENDMENT AND TERMINATION
 
           The Company may waive, modify or amend, in whole or in part, any or
all of the provisions of the Plan, or suspend or terminate the Plan entirely at
any time; provided, that any such waiver, modification, amendment, suspension or
termination is permitted by 409A; and further provided that no such
modification, amendment, suspension or termination shall reduce the benefits
accrued by the Participant (including earnings credited to his Account as of the
most recent Valuation Date) up to the date of the modification, amendment,
suspension or termination.  Any such action by the Company shall be binding on
all Employers.  Any participating Employer (other than the Company) may withdraw
from the Plan by action of its Board of Directors and by giving at least 20
business days advance written notice to the Company unless the Company waives
such notice or agrees on any shorter period of advance notice.  As of the
effective date of such withdrawal the Plan shall be deemed to be frozen with
respect to the withdrawing Employer, and no additional benefits (including
credited earnings) shall accrue with respect to individuals employed by such
Employer after that date.



MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
4

--------------------------------------------------------------------------------

 

SECTION VI
MISCELLANEOUS


           6.1           No Employment Rights.  The establishment of the Plan
shall not be construed as conferring any rights upon any employee or any person
for a continuation of his employment, nor shall it be construed as limiting in
any way the right of any Employer to discharge any employee or to treat him
without regard to the effect which such treatment might have upon him as a
Participant under the Plan.
 
           6.2           Forfeiture for Cause.  Notwithstanding any provision of
this Plan to the contrary, if a Participant or former Participant is found
guilty (by a court of competent jurisdiction) of any act of fraud or dishonesty
against an Employer, then all rights which the Participant or his beneficiary
may have under this Plan shall be retroactively forfeited, any obligation of an
Employer to make accruals or payments hereunder shall terminate, any accruals or
payments made hereunder shall be considered null and void, and any such payments
shall be recoverable by the Employer(s).
 
           6.3           Non-Alienation of Benefits.  Except as otherwise
provided by law, no benefit, interest, or payment under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and no attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
the same shall be valid, nor shall any such benefit, interest, or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagements
or torts of the person entitled to such benefit, interest, or payment or be
subject to attachment, garnishment, levy, execution or other legal or equitable
process.
 
           6.4           Binding Effect.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of participating
Employers and the heirs, administrators, executors and personal representatives
of the Participant.
 
           6.5           Liability Limited and Indemnification.  No member of
the Administrative Committee or of the Board of Directors of an Employer shall
be personally liable for any act or omission done or failed to be done by such
member in the course of administering or otherwise acting with respect to this
Plan, except as provided by law or the in articles of incorporation, bylaws, or
other organizational documents of an Employer.  Moreover, each member of the
Administrative Committee and the Board of Directors of each Employer shall be
indemnified to the fullest extent provided for in the applicable Employer’s
articles of incorporation, bylaws, or other organizational documents, from any
expense, liability or loss incurred or suffered by any of such persons as a
result of administering or otherwise acting with respect to this Plan.
 
           6.6           Withholding.  Benefit payments hereunder shall be
subject to withholding, to the extent required by applicable tax or other laws,
or an order of a court of competent jurisdiction.
 



MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
5

--------------------------------------------------------------------------------

 

           6.7           Separability.  If any provision of this Plan is held
invalid or unenforceable, to the extent necessary to effectuate the purposes of
this Plan, its invalidity or unenforceability shall not affect any other
provisions of the Plan and the Plan shall be construed and enforced as if such
provisions had not been included therein.
 
           6.8           Captions.  Except for the definitions in Section I, the
captions contained herein and the table of contents prefixed hereto are inserted
only as a matter of convenience and for reference, and in no way define, limit,
enlarge or describe the scope or intent of this Plan nor in any way shall affect
the Plan or the construction of any provision thereof.
 
           6.9           Usage.  Whenever applicable, the masculine gender, when
used in the Plan, shall include the feminine or neuter gender, and the singular
shall include the plural.
 
           6.10        Governing Laws.  The Plan shall be governed by and
construed and administered under the internal laws of the State of Texas
(without regard to any provisions relating to conflict of laws), except to the
extent that such laws are preempted by Federal law.
 
EXECUTED as of the year and date set forth on the cover page hereof.





   
MAXXAM INC.
       
By:
/s/ M. Emily Madison
   
M. Emily Madison
   
Vice President, Finance








MI Supp Svgs Plan (2008 amend’t).final.BLB.doc


 
6
 
